Judgment (denominated order), Supreme Court, New York County, entered March 1, 1976, unanimously affirmed for the reasons stated in the memorandum decision of Justice Gellinoff at Special Term, without costs and without disbursements. To which we add only that the allegedly "missing” intradepartmental memorandum, actually not missing at all but which had no official existence, is not inconsistent in any material respect with departmental records bearing on the subject of petitioner-appellant’s competence. And nothing has been shown to cast any doubt upon respondent-respondent’s virtually complete authority to appoint and undo appointments of detectives at will. The appeal from the order of the Supreme Court, New York County, entered on April 1, 1976, is dismissed as nonappealable, without costs and without disbursements. Concur—Markewich, J. P., Murphy, Lupiano, Capozzoli and Nunez, JJ.